


EXHIBIT 10.17.5.


AMENDMENT NO. 5 TO THE
MONSANTO COMPANY ERISA PARITY SAVINGS AND INVESTMENT PLAN
(As amended and Restated as of December 31, 2008
and Subsequently Amended through June 11, 2012)


WHEREAS, Monsanto Company, a Delaware corporation (the “Company”), maintains the
Monsanto Company ERISA Parity Savings and Investment Plan (as amended and
restated as of December 31, 2008 and subsequently amended through June 11, 2012)
(the “Plan”) for the benefit of its eligible employees;


WHEREAS, the Plan was subsequently amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, and Amendment No. 4;


WHEREAS, pursuant to Section 10 of the Plan, the Company, acting through the
Internal People Committee or its delegate reserved the right to amend the Plan
from time to time;


WHEREAS, the Company desires to amend Section 3.1 (n) of the Plan to reflect the
employer incentive opportunity level applicable to employees of The Climate
Corporation as a condition to participation in the Plan.


NOW THEREFORE, effective September 1, 2015, the Plan is amended as follows:


1.    The following language is added to the end of Section 3.l (n):


“Effective September 1, 2015, the term "Eligible Employee" shall mean (a) a SIP
Participant whose Employer incentive opportunity level is M04 or above, or in
the case of an employee of The Climate Corporation, whose Employer incentive
oppo1tunity level is MC04 or above, and who has elected to participate in this
Plan and (b) any SIP Participant (i) who does not have an Employer incentive
opportunity level of M04 or MC04, as the case may be, or above or (ii) who does
have an Employer incentive opportunity level of M04 or MC04, as the case may be,
or above but has not elected to participate in the Plan, but, in the case of (i)
and (ii) above, only if such SIP Participant (A) becomes Disabled, (B) was hired
on or after July 8, 2012, and (C) was receiving a level of compensation
immediately prior to becoming Disabled that equaled or exceeded the dollar
threshold used under Section 414(q) of the Code to define a "highly compensated
employee." An individual who becomes an Eligible Employee pursuant to (b) above,
shall not be eligible to make Employee Excess Contributions to the Plan but
shall only be considered an Eligible Employee for purposes of receiving an
allocation of Employer Excess Contributions described in 3.1(q)(iii) that are
based upon the Employer Core Contribution under the SIP Plan and shall not be
eligible to receive any other Employer Excess Contributions under this Plan.”


2.    Except as otherwise expressly set forth in this Amendment No. 5 to the
Monsanto Company ERISA Parity Savings and Investment Plan, all other provisions
of the Plan will remain in full force and effect.




